DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claims 8 and 10 are objected to because of the following informalities: In claim 9, “a first and second servomotors” should be --first and second servomotors--.  In claim 10, reference numeral 11 is designated as “the crank pin”.  Hence, “(23)” should be removed or changed to --(11)--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements and structural cooperative relationships of elements, such omission amounting to a gap between the elements and the necessary structural connections.  See MPEP § 2172.01. 
In claims 1 and 10, it appears that structural relationship of a crank pin drive with an internal toothing meshing with an external toothing of an inner shaft wherein the inner shaft being passed through a tubular section of the outer shaft is essential in order to achieve circular movements with a continuously variable stroke as claimed for operating a hole-type movable cutting die.  
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1, line 7, it is not clear what structure is set forth by “a crank pin bearing shaped eccentrically with respect to an outer shaft” since it is unclear how an element can be shaped eccentrically with respect to another element.  It appears that the eccentricity of the crank pin bearing is provided relative to the outer periphery 27 but the crank pin bearing does not appear to be shaped eccentrically.
	In claim 2, it is not clear what structure is set forth by “arranged pairwise parallel to one another”.  Does this mean the centre line of the crank pin drive, the centre line of the outer shaft, and the centre line of the inner shaft form a pair?
	In claim 5, it is not clear what is meant by “any possible relative position”.
Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. 
Applicant appears to contend that the amended claims overcome all 112 rejections set forth in the previous Office action.
The examiner respectfully disagrees.  As set forth above, some of the previously noted 112 rejections have not been properly addressed to overcome the rejections.  It appears a combination of the subject matter recited in claims 3-4 are essential for a cutting device of claim 1 in order to achieve circular movements with a continuously .	
Conclusion
It is noted that claims 1-11 are not rejected over the prior art.  However, the allowability of these claims cannot be indicated at this time in view of clarity issues.    
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN CHOI/           Primary Examiner, Art Unit 3724